DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are:
i.	Claim 19, “step of coating the substrate material with a membrane material”, which has not been interpreted under 35 USC 112(f) in view of the recited act of coating the substrate material with a membrane material.
ii.	Claim 24, “step of coating a membrane material on the structure”, which has not been interpreted under 35 USC 112(f) in view of the recited act of coating a membrane material on the structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 14, there is no teaching in the original disclosure or claims of coating both the two sheets of substrate material and the structure with a membrane material. Accordingly, Applicant was not in possession of this newly claimed limitation at the time of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, in line 3, “the depressions” should be --the one or more depressions--. As written, it is unclear if the “one or more depressions” is being further limited to plural depressions. It is also unclear if “the depressions” refers to all of the previously recited “one or more depressions”.
	Regarding claims 18-19, it is unclear how the membrane material recited in claims 18 and 19 is related to the membrane material recited in parent claim 14.
	Regarding claim 20, it is unclear how the heat deflection temperature recite in line 2 is related to the heat deflection temperature recited in line 3.
	Regarding claim 23, there is no antecedent basis for “the cavity”.
	Regarding claim 24, it is unclear how the membrane material recited in claim 24 is related to the membrane material recited in parent claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 14-16 and 18-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greatorex (US 5296065).
	Regarding claim 14, Greatorex teaches a process for making a membrane comprising steps of, providing two sheets of substrate material, at least one of the sheets of substrate material having one or more depressions (Examples; Figure 2), the depressions having a structure consistent with being formed by a process comprising steps of a) inserting a piece of a substrate material into a cavity, b) heating and cooling the piece of substrate material while pressing the piece of substrate material against an inner surface of the cavity to shape the piece of substrate material; and, c) removing the substrate material from the cavity, wherein the removed substrate material has a shape corresponding to the cavity (Example; Figure 2; column 7; column 8, lines 1-24; column 3, lines 5-41), implicitly bonding the two sheets of substrate material together to provide a structure having one or more internal channels being open to at least one edge of the structure since the fibers of the two sheets are heated to a temperature sufficient to bond to each other, which would implicitly cause a degree of bonding between the shaped sheets (column 8, lines 42-59; Examples 3-5); and coating the structure with a membrane material (Examples, indicating a micro-porous coating of PTFE base film).
	It is noted that claim 14 has been amended to indicate the depressions as being formed by a process comprising the recited inserting, heating and cooling, and removing steps. This language is clearly recited as a product-by-process type limitation. Parent claim 14, as amended, requires providing two sheets of substrate material, at least one of the sheets having one or more depressions, the depressions being of a structure consistent with the recited steps of inserting, heating and cooling, and removing. While the depressions must have a structure consistent with these recited steps, these recited steps are in product-by-process form and are therefore not positively recited. See MPEP 2113.
	Regarding claim 15, this additional limitation is taught by Greatorex (column 8, lines 24-31; column 11, lines 34-40).
	Regarding claim 16, Figure 2 of Greatorex clearly illustrates this additional limitation.
	Regarding claim 18, this claim modifies an alternative not required by parent claim 14. The teaching of providing a micro-porous coating in the Examples of Greatorex is considered to satisfy the claimed alternative of coating the substrate material with a membrane material.
	Regarding claim 19, this claim modifies an alternative not required by parent claim 14. The teaching of providing a micro-porous coating in the Examples of Greatorex is considered to satisfy the claimed alternative of coating the structure with a membrane material.
	Regarding claim 20, this further limitation of a product-by-process limitation does not distinguish over the structure of the sheets of substrate material of Greatorex. For the same reasons detailed above, claim 20 is not limited to the recited inserting, heating and cooling, and removing steps of parent claim 14, but rather is only limited to the structure of the sheets implied thereby.
	Claims 21-23 are satisfied for the reasons provided above.


Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 24 is allowable for the reasons provided on page 6 of the previous office action, mailed 12 April 2021.

Response to Arguments
Applicant's arguments filed 03 August 2021 have been fully considered but they are not persuasive.
	The arguments are drawn to the new claims and newly amended claims. The current claims present a significantly different scope than the previously presented claims. While claim 24 contains allowable subject matter for the reasons of record, new grounds of rejection detailed above, which were necessitated by the changes in the amendment, have been applied against claims 14-16 and 18-23. The arguments are not persuasive in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). The new grounds of rejection were necessitated by the changes made to the claims in the most recent amendment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745